IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. PD-1614-14


                          JULIAN HOMERO VEGA, Appellant

                                             v.

                                 THE STATE OF TEXAS

                      ORDER PURSUANT TO TEXAS RULES OF
                        APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                         ORDER

       This cause is before this Court on petition for discretionary review from trial court

case number CR-1438-12-F in the 332nd District Court of Hidalgo County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant who was a minor Tex. Code Crim. Proc. art 57.02(h). T EX. R.

A PP. P. Rule 9.10(a). Pursuant to Texas Rule of Appellate Procedure 9.10, the Clerk

sought a ruling from the Court and thereafter notified the parties. The Court now orders

the Clerk of this Court to redact or seal the discovered sensitive data from the records
                                                                           Rule 9.10 Order - 2

identified and listed below. The Court further orders the trial court clerk, the clerk of the

court of appeals, or any entity or individual possessing the following documents to redact

or seal the documents pursuant to this order:

       1.     Reporter’s Record

       2.     Clerk’s Record

       3.     Appeal briefs (Appellant and State)

       4.     Petition for Discretionary Review




Filed: May 27, 2015

Do not publish